Citation Nr: 9931332	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  95-17 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for blackouts and chronic 
obstructive pulmonary disease secondary to gas exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss


INTRODUCTION

The veteran had active duty from March 1955 to March 1958.

The issue initially developed for appellate review was 
entitlement to service connection for blackouts and chronic 
obstructive pulmonary disease secondary to mustard gas 
exposure.  However, at a conference prior to the veteran's 
April 1997 hearing before the undersigned, it was clarified 
that the veteran wanted service connection secondary to gas 
exposure, although he did not know to what gas he had been 
exposed.  In October 1997, the Board remanded the claim to, 
among other things, attempt to obtain any outstanding service 
medical records from the National Personnel Records Center 
(NPRC), by using the VA form for that purpose and requesting 
all "clinical" records.  


REMAND

As noted in the October 1997 remand, the veteran's service 
medical records are unavailable and are believed to have been 
destroyed by fire.  As explained in VA Manual M21-1, part 
III, chapter 4.17e., clinical records are not filed with the 
individual's service medical records.  They may be searched 
if the veteran furnished information about specific inpatient 
treatment.  Because clinical records are not filed with the 
veteran's medical records, there is a possibility that they 
survived destruction by fire and may be searched.  The RO 
action pursuant to the October 1997 remand, however, did not 
request an NPRC search of "clinical" records.  
Specifically, while the RO used the correct VA form, it 
requested medical, but not clinical, records.  Based on the 
RO's request for medical records, the NPRC searched 
unsuccessfully for pertinent data in the morning reports.  
While the absence of notations pertinent to the veteran in 
the morning reports is relevant evidence, it is not 
dispositive of the result of an as-yet-unperformed clinical 
records search.  Thus, the remand action did not satisfy the 
Board's request for a clinical records search, and, the case 
must again be remanded to permit this search.

Additionally, a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  A remand imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  Where the 
Board's remand orders are not complied with, the Board itself 
errs if it fails to insure compliance, unless the error is 
not prejudicial to the veteran.  See Stegall v. West, 11 
Vet.App. 268 (1998).  The Board cannot say, based on the 
record before it, that the instant veteran has not been 
harmed by the lack of a clinical records search, as discussed 
above.  Accordingly, to ensure that the VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should make another attempt to 
secure any outstanding service 
"clinical" records through official 
channels.  At a minimum, this includes 
requesting all "clinical" records using 
the NA Form 13055 (or, if superceded, the 
correct form for this purpose).  As 
specified in the veteran's NA Form 13055 
on file, he alleges that he was treated 
for blackouts at both a field hospital in 
Korea, while with the 501st A.S.A. 
(treatment beginning and ending in 
February 1956), and at the Walter Reed 
Army Hospital, while stationed at Fort 
George Meade, Maryland (treatment 
beginning and ending in April 1957).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record for completeness and satisfaction 
of the above request.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



